Title: To James Madison from Samuel Latham Mitchill, 23 July 1807
From: Mitchill, Samuel Latham
To: Madison, James



Dear Sir
Newyork, July 23rd. 1807.

Mr. Archibald M. Cock of this City, being about to visit the Seat of Government on some Business with your Department, has asked of me a letter of introduction.  He is the Gentleman on whose account I took the liberty of speaking to you last Winter, relative to a Consular Appointment in one of the French West India Islands.  When I assure you that Mr. Cock is of good Report here & has also respectable Connections, I am sure you will listen to the Communication he wishes to make to the Secy. of State concerning the Desire of the Administration at Martinique to have an American Commercial Agent established there.  I have the Honour to renew the assurance of my high Respect

Sam L Mitchill

